Ms. Katie Weaver Hartzog, Ms. Jaye E. Bingham-Hinch, Raleigh, Attorneys at Law, For City of Wilmington.
Mr. S. Luke Largess, Charlotte, Cheyenne Chambers, Attorneys at Law, For Tully, Kevin J.
Mr. J. Michael McGuinness, Elizabethtown, Ms. Megan Ashley Milliken, Attorneys at Law, For Southern States Police Benevolent Association, et al.
Mr. M. Travis Payne, Raleigh, Attorney at Law, For Professional Fire Fighters and Paramedics of North Carolina.
Mr. Michael C. Byrne, Attorney at Law, For North Carolina Fraternal Order of Police.
Mr. Robert M. Elliot, Winston-Salem, Mr. Reynolds Michael Elliot, Attorneys at Law, For N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 17th of January 2017 by North Carolina Fraternal Order of Police for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 19th of January 2017."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).